DETAILED ACTION
In response to communications filed 06/21/2022.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Line 4 of claim 15 should be amended to recite “the plurality of second network functions…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2021/0385286 A1) in view of Chen et al. (US 2021/0176650 A1) hereinafter “Wang” and “Chen” respectively.

Regarding Claim 1, Wang teaches A device (Wang: paragraphs 0043, 0098 and Fig. 7, network-function repository function (NRF)) comprising:
a processing system including a processor (Wang: paragraph 0098 & Fig. 7, one or more processors); and
a memory that stores executable instructions (Wang: paragraph 0099 & Fig. 7, memory) that, when executed by the processing system, facilitate performance of operations (Wang: paragraph 0100, memory to cause the apparatus to perform operations), the operations comprising:
receiving, at a first network function (Wang: paragraphs 0063-0064 & Fig. 4, said NRF), a network function registration request (Wang: paragraphs 0063-0064 & Fig. 4, NRF receives NF/service registration request message) from each of a plurality of second network functions (Wang: paragraphs 0051, 0064 & Fig. 4, NF/service instances), wherein the network function registration request from each of the plurality of second network functions includes information describing a location of each of the plurality of second network functions (Wang: paragraphs 0051, 0066 and 0083, receiving NF location information);
receiving, at the first network function, dynamic load information for at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083, receiving NF load information of the service instance);
receiving, at the first network function, a discovery request from a control plane network function (Wang: paragraphs 0054, 0069 & Figs. 2-4, NF service consumer or AMF) to discover one of the plurality of second network functions (Wang: paragraph 0069 & Figs. 2-4, NRF receives a NF/service discovery request), the discovery request including information describing a location of the control plane network function (Wang: paragraphs 0083-0084 & Fig. 5, discovery request further includes identification information including location information of service instance);
determining, by the first network function, a distance between the control plane network function and each of the plurality of second network functions (Wang: paragraph 0083 & Fig. 5, adjust a priority of the service instance based on the obtained address information of the service instance including location information, therefore teaching location and/or distance is considered for NF selection); and
in response to the determining the distance, and in response to the dynamic load information for the at least one of the plurality of second network functions (Wang: paragraph 0083, based on address information including NF load and location information), providing, by the first network function, an identity of at least one of the plurality of second network functions (Wang: paragraphs 0069 and 0073, NRF may list the discovered NF/service instances according to their respective priorities) to the control plane network function (Wang: paragraphs 0069 and 0073, NRF service consumer (AMF) can select one or more NF service instances).  
Although Wang teaches obtaining dynamic load information for the at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083), Wang fails to explicitly teach the first network function subscribes to a service provided by a third network function to provide the dynamic load information for the plurality of second network functions.  However, Chen from an analogous art similarly teaches an NWDAF receives a data collection request from a first NF entity and determines to collect information on NF capacity including a data object that indicates NF load status for a certain NF type (Chen: paragraphs 0064, 0139-0140 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a third network function providing load information as taught by Chen to offload processing of data collection and/or conserve resources of the subscribing network function.  

Regarding Claim 2, Wang-Chen teaches the respective claim(s) as presented above and further teaches the receiving dynamic load information comprises receiving an indication that the at least one of the plurality of second network functions is congested (Wang: paragraphs 0068, 0071-0072, NF load status and/or capacity status, thus indicating whether a network function is congested).

Regarding Claim 3, Wang-Chen teaches the respective claim(s) as presented above and further teaches the control plane network function comprises an access and mobility management function (AMF) (Wang: paragraphs 0047, 0054, 0069 & Figs. 2-4, NF service consumer or AMF).

Regarding Claim 4, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises a plurality of session management functions (SMF) (Wang: paragraphs 0047-0048 & Fig. 1, network functions including session management functions (SMF)).

Regarding Claim 5, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises a plurality of user plane functions (UPF) (Wang: paragraphs 0047-0048 & Fig. 1, network functions including user plane functions (UPF)).

Regarding Claim 6, Wang-Chen teaches the respective claim(s) as presented above and further teaches the first network function comprises a network repository function (NRF) (Wang: paragraphs 0043, 0098 and Fig. 7, network-function repository function (NRF)).

Regarding Claim 7, Wang teaches A non-transitory machine-readable medium comprising executable instructions that (Wang: paragraph 0098, non-transitory machine/processor/computer readable storage medium), when executed by a processing system including a processor (Wang: paragraph 0098 & Fig. 7, one or more processors), facilitate performance of operations (Wang: paragraph 0100, cause the apparatus to perform operations), the operations comprising:
receiving, at a first network function (Wang: paragraphs 0063-0064 & Fig. 4, NRF), a network function registration request (Wang: paragraphs 0063-0064 & Fig. 4, NRF receives NF/service registration request message) from each of a plurality of second network functions (Wang: paragraphs 0051, 0064 & Fig. 4, NF/service instances), wherein the network function registration request from each of the plurality of second network functions includes information describing a location of each of the plurality of second network functions (Wang: paragraphs 0051, 0066 and 0083, receiving NF location information);
receiving, at the first network function, dynamic load information for at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083, receiving NF load information of the service instance);
receiving, at the first network function, a discovery request from a control plane network function (Wang: paragraphs 0054, 0069 & Figs. 2-4, NF service consumer or AMF) to discover one of the plurality of second network functions (Wang: paragraph 0069 & Figs. 2-4, NRF receives a NF/service discovery request), the discovery request including information describing a location of the control plane network function (Wang: paragraphs 0083-0084 & Fig. 5, discovery request further includes identification information including location information of service instance);
determining, by the first network function, a distance between the control plane network function and each of the plurality of second network functions (Wang: paragraph 0083 & Fig. 5, adjust a priority of the service instance based on the obtained address information of the service instance including location information, therefore teaching location and/or distance is considered for NF selection); and
in response to the determining the distance, and in response to the dynamic load information for the at least one of the plurality of second network functions, (Wang: paragraph 0083, based on address information including NF load and location information), providing, by the first network function, an identity of at least one of the plurality of second network functions  (Wang: paragraphs 0069 and 0073, NRF may list the discovered NF/service instances according to their respective priorities) to the control plane network function (Wang: paragraphs 0069 and 0073, NRF service consumer (AMF) can select one or more NF service instances).  
Although Wang teaches obtaining dynamic load information for the at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083), Wang fails to explicitly teach the first network function subscribes to a service provided by a third network function to provide the dynamic load information for the plurality of second network functions.  However, Chen from an analogous art similarly teaches an NWDAF receives a data collection request from a first NF entity and determines to collect information on NF capacity including a data object that indicates NF load status for a certain NF type (Chen: paragraphs 0064, 0139-0140 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a third network function providing load information as taught by Chen to offload processing of data collection and/or conserve resources of the subscribing network function.  

Regarding Claim 11, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises control plane network functions (Wang: paragraphs 0047-0048, AMF).

Regarding Claim 12, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises user plane network functions (Wang: paragraphs 0047-0048 & Fig. 1, various network functions including user plane functions (UPF)).

Regarding Claim 13, Wang-Chen teaches the respective claim(s) as presented above and further teaches subscribing to the service comprises specifying a trigger, that when satisfied, results in the service sending the dynamic load information to the first network function (Chen: paragraph 0155, analytics object may be triggered by the data collection request from the NSSF entity).  Examiner recites same reasoning to combine Wang-Chen as provided in rejected claim 7 above. 

Regarding Claim 14, Wang-Chen teaches the respective claim(s) as presented above and further teaches the trigger comprises a dynamic load threshold (Chen: paragraphs 0131-0132, data collection policy may define characteristics of the data to be collected, such as: data collection for NFs under/above certain capacity/load threshold).  Examiner recites same reasoning to combine Wang-Chen as provided in rejected claim 7 above.

Regarding Claim 15, Wang-Chen teaches the respective claim(s) as presented above and further teaches receiving the network function registration request comprises receiving static load capacity information (Wang: paragraphs 0051 and 0083, receiving NF load information), and wherein the providing the identity of at least one of the plurality of second network functions is in response to the dynamic load information and the static load capacity information for each of the plurality of second network functions (Wang: paragraph 0071-0072, NF load status and/or capacity status information).

Regarding Claim 16, Wang teaches A method (Wang: paragraphs 0043, 0098 and Fig. 7, network-function repository function (NRF)) comprising:
receiving, at a first network function (Wang: paragraphs 0043, 0098 and Fig. 7, said NRF) implemented by a processing system including a processor (Wang: paragraph 0098 & Fig. 7, one or more processors), a network function registration request from each of a plurality of second network functions (Wang: paragraphs 0063-0064 & Fig. 4, NRF receives NF/service registration request message);
receiving, by the network function, dynamic load information for at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083, receiving NF load information of the service instance);
receiving, by first network function, a discovery request from a control plane network function (Wang: paragraphs 0054, 0069 & Figs. 2-4, NF service consumer or AMF) to discover one of the plurality of second network functions (Wang: paragraph 0069 & Figs. 2-4, NRF receives a NF/service discovery request);
selecting, by the first network function, a candidate network function from the plurality of second network functions (Wang: paragraphs 0069 and 0073, NRF may list the discovered NF/service instances according to their respective priorities) based on the dynamic load information received for the at least one of the plurality of second network functions (Wang: paragraphs 0069, 0073 and 0083, NRF may list the discovered NF/service instances based on NF load); and
providing, by the first network function, an identity of the candidate network function to the control plane network function (Wang: paragraphs 0069 and 0073, NRF service consumer (AMF) can select one or more NF service instances). 
Although Wang teaches obtaining dynamic load information for the at least one of the plurality of second network functions (Wang: paragraphs 0051, 0071 & 0083), Wang fails to explicitly teach the first network function subscribes to a service provided by a third network function to provide the dynamic load information for the plurality of second network functions.  However, Chen from an analogous art similarly teaches an NWDAF receives a data collection request from a first NF entity and determines to collect information on NF capacity including a data object that indicates NF load status for a certain NF type (Chen: paragraphs 0064, 0139-0140 & Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include a third network function providing load information as taught by Chen to offload processing of data collection and/or conserve resources of the subscribing network function.  

Regarding Claim 17, Wang-Chen teaches the respective claim(s) as presented above and further teaches the subscribing comprises requesting the dynamic load information be provided when a network function’s dynamic load increases beyond a threshold (Wang: paragraph 0071-0072, sorting based on NF load status (i.e. 30% load or 80% load) thus teaching a specific policy or threshold for sorting).

Regarding Claim 18, Wang-Chen teaches the respective claim(s) as presented above and further teaches the subscribing comprises requesting the dynamic load information be provided as a periodic update (Wang: paragraphs 0068 and 0082, periodical check on the address information).

Regarding Claim 19, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises control plane network functions (Wang: paragraphs 0047-0048, AMF).

Regarding Claim 20, Wang-Chen teaches the respective claim(s) as presented above and further teaches the plurality of second network functions comprises user plane network functions (Wang: paragraphs 0047-0048 & Fig. 1, various network functions including user plane functions (UPF)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Chen in view of Chauhan et al. (US 2022/0052961 A1) hereinafter “Chauhan.”

Regarding Claim 8, Wang-Chen teaches the respective claim(s) as presented above however fails to explicitly teach the information describing the location of each of the plurality of second network functions comprises a zip code.  However, Chauhan from an analogous art teaches directing a UE device to a MEC instance among multiple MEC instances with different service levels for different geographical areas (Chauhan: paragraph 0018) and similarly teaches each MEC instance may include location information including zip codes for selection (Chauhan: paragraph 0076).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location information of Wang-Chen to include zip code information as taught by Chauhan so as to identify the specific geographical location of the network function.

Regarding Claim 9, Wang-Chen teaches the respective claim(s) as presented above however fails to explicitly teach the information describing the location of each of the plurality of second network functions comprises a network function label. However, Chauhan from an analogous art teaches directing a UE device to a MEC instance among multiple MEC instances with different service levels for different geographical areas (Chauhan: paragraph 0018) and similarly teaches a network address identifier associated with applications running on the corresponding MEC platform (Chauhan: paragraph 0070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location information of Wang-Chen to include label information as taught by Chauhan so as to associate the specific location of the network function with an identifier.

Regarding Claim 10, Wang-Chen teaches the respective claim(s) as presented above however fails to explicitly teach wherein the information describing the location of each of the plurality of second network functions comprises a latitude value and a longitude value.  However, Chauhan from an analogous art teaches directing a UE device to a MEC instance among multiple MEC instances with different service levels for different geographical areas (Chauhan: paragraph 0018) and similarly teaches each MEC instance may include geographic area location including a longitude and latitude for selection (Chauhan: paragraph 0076).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location information of Wang-Chen to include geographic area location information as taught by Chauhan so as to identify the specific geographical location of the network function.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468